DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	Han (US 20140168537 A1) discloses:
1. A touch sensitive display apparatus [Han: Fig.2 or 6: ¶ 0029: “FIG. 2 is a plane view of a touch sensor integrated type display device”] comprising: 
a touch sensitive display panel [Han: Fig.2 or 6; ¶ 0056: “As shown in FIGS. 2, 4, and 5, the touch sensor integrated type display device according to the first embodiment of the invention includes gate lines GL and data lines DL which are formed on the substrate SUB1 of the TFT array TFTA to cross each other”] comprising: 
a plurality of touch electrodes (110) [Han: Fig.2 or 6: COM1 to COM3; ¶ 0043: “the common electrode according to the first embodiment of the invention is divided into the plurality of common electrodes and serves as a touch sensing electrode”] comprising at least a first touch electrode (112a) [Han: Figs.2 or 6: Com1] and a second touch electrode (112b) [Han: Figs.2 or 6: Com2] adjacent to the first touch electrode (112a) [Han: Fig.2 or 6; Examiner: As shown in Figs. 2 or 6, Com1 is adjacent to Com2], the first touch electrode (112a) [Han: Figs.2 or 6: Com1] including one or more bridges (B1/B2) [Han: Figs. 2 or 6; Examiner: Areas between the rectangular openings is construed under the doctrine of Broadest Reasonable Intepretation as the claimed “bridges”] each connecting portions of the first touch electrode (112a) to each other [Han: Figs. 2 or 6; Examiner: Areas between the rectangular openings is construed under the doctrine of Broadest Reasonable Interpretation as the claimed “bridges”. As shown Han’s “bridges” connect parts of Com1 together], and the second touch electrode (112b) [Han: Figs.2 or 6: Com2] including one or more bridges (B1/B2) [Han: Figs. 2 or 6; Examiner: Areas between the rectangular openings is construed under the doctrine of Broadest Reasonable Interpretation as the claimed “bridges”] each connecting portions of the second touch electrode (112b) to each other [Han: Figs. 2 or 6; Examiner: Areas between the rectangular openings is construed under the doctrine of Broadest Reasonable Interpretation as the claimed “bridges”. As shown Han’s “bridges” connect parts of Com2 together].
However, Han does not expressly disclose:
a first conductive line electrically connected to the first touch electrode via a plurality of first touch electrode contact holes at a first plurality of locations and overlapping with the one or more bridges of the first touch electrode;
and a second conductive line electrically connected to the second touch electrode via a plurality of second touch electrode contact holes at a second plurality of locations and overlapping with the one or more bridges of the second touch electrode, 
wherein the plurality of first touch electrode contact holes overlap with the one or more bridges of the first touch electrode, and
 the plurality of second touch electrode contact holes overlap with the one or more bridges of the second touch electrode.
The prior art does not teach or suggest either singularly or in combination the claimed, "a first conductive line electrically connected to the first touch electrode via a plurality of first touch electrode contact holes at a first plurality of locations and overlapping with the one or more bridges of the first touch electrode;
and a second conductive line electrically connected to the second touch electrode via a plurality of second touch electrode contact holes at a second plurality of locations and overlapping with the one or more bridges of the second touch electrode, 
wherein the plurality of first touch electrode contact holes overlap with the one or more bridges of the first touch electrode, and
 the plurality of second touch electrode contact holes overlap with the one or more bridges of the second touch electrode", in combination with the other recited claim features.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claims 2-13:
	Claims 2-13 depend on claim 1 and are found allowable for at least the same reasons as discussed above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Choi; Moonsung et al., US 20140062943 A1] discloses:	


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623